Case 2:21-cv-11052-SJM-DRG ECF No. 40, PageID.528 Filed 09/01/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SEAN MACMASTER,
                                                Case No. 2:21-cv-11052
                    Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
v.

DAVID BUSACCA, et al.,

                    Defendants.
                                        /

              ORDER STRIKING AMENDED COMPLAINT [38]

      Plaintiff sued several Defendants in May 2021. ECF 1. Defendant Kolodziej

was the first Defendant to file a responsive pleading; he moved to dismiss the

complaint under Federal Rule of Civil Procedure 12(b). ECF 16. Nearly two months

later, Plaintiff filed an amended complaint. ECF 38.

      Civil Rule 15(a)(1) allows a plaintiff to amend a complaint as a matter of right

within twenty-one days after serving it or twenty-one days after a defendant serves

a Rule 12(b) motion. The twenty-one-day clock begins after the first responsive

pleading or motion is served. Evans v. City of Ann Arbor, No. 21-10575, 2021 WL

2949502, at *2–3 (E.D. Mich. July 14, 2021). Because Defendant Kolodziej served the

first responsive motion more than twenty-one days ago, ECF 16, the time for Plaintiff

to amend his complaint as a matter of right already expired under Rule 15(a). The

Court will therefore order the clerk of the Court to strike the amended complaint,

ECF 38, from the docket.




                                            1
Case 2:21-cv-11052-SJM-DRG ECF No. 40, PageID.529 Filed 09/01/21 Page 2 of 2




      WHEREFORE, it is hereby ORDERED that the Clerk of the Court must

STRIKE the amended complaint [38] from the docket.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: September 1, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on September 1, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         2
